Citation Nr: 1403282	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-24 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 1972. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript has been associated with the claims folder.


FINDING OF FACT

Enlistment examination as well as service treatment records reveal preexisting left ear hearing loss, and while there is equivocal left ear hearing loss in service, it is as likely as not that the Veteran's preexisting left ear hearing loss was aggravated during his military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's preexisting left ear hearing loss was aggravated in service. 38 U.S.C.A. §§ 1131, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, given the favorable disposition of this claim, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations. This is because even were the Board to assume for the sake of argument there has not been, this still would be inconsequential and therefore at most amount to nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102. See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. See 38 U.S.C.A. § 1111. 

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, only instead a claim for service-connected aggravation of that disorder. In that case, however, section 1153 applies and the burden falls on him to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417. 

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385. 

All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background

The Veteran's service personnel record, his DD-214, confirms that his military occupational specialty (MOS) was as a helicopter repairman. 

The Veteran's enlistment Report of Medical history, dated in May 1970, reported that he had or had had ear, nose, or throat trouble, running ears, and hearing loss. In a summary report it was indicated that the Veteran had had hearing loss since childhood with running ears 4 years ago, left. Audiometric examination testing revealed that puretone thresholds, in decibels, were as follows: Hertz 500, 1000, 2000, 4000; RIGHT 15, 5, 10, 20; LEFT 15, 10, 15, 45. Measurements were not taken at 3000, 6000 or 8000 Hertz. Deafness since childhood was reported. An undated audiogram shows elevated threshold levels in the left ear at upper frequencies, 3000-6000 Hertz. 

An undated, unnamed, and seemingly unidentified and atypical audiogram appears to show elevated left ear hearing levels. 

In a March 1971 Report of Medical History, it was reported that the Veteran had had difficulty with school studies due to (hearing), and that he had to sit in the front of the classroom. It also indicated that he was turned down for the draft because of his hearing, and that he still had trouble with it in his right ear. It was reported that he was rejected by the Army for hearing loss in 1968, and that he wore a hearing aid in the past. The contemporaneous Report of Medical Examination showed audiometric testing that revealed puretone thresholds, in decibels of: Hertz 500, 1000, 2000, 3000, 4000, 6000; LEFT, 15, 20, 15, 25, 25, 25. 

A May 1971 eye, ear, nose and throat clinic entry reported a normal ENT examination. Although somewhat illegible, it appears to state: "Hearing ___- mild high frequency sensorineural hearing loss. The ear, left or right or both was not identified. 

In the Veteran's April 1972 service separation Report of Medical Examination, no abnormalities of the ears were reported on examination. Audiometric testing revealed puretone thresholds, in decibels indicating: Hertz 500, 1000, 2000, 3000, 4000, 6000; LEFT, 5, -5,-5, -5, 5, -5. 

The Veteran's employment audiometric records dating from February 1977 through August 2003, show elevated left ear levels at upper thresholds. 

In a July 2001 audiology report from a university, it was reported that the Veteran believed that he had had hearing loss since childhood that was further damaged in the left ear during service. The Veteran was subjected to excessive noise within his current work environment, and he utilized ear protection routinely. It was mentioned that audiometric testing revealed mild sensorineural hearing loss at 1500 and 200 Hertz, and severe high frequency sensorineural in the left ear. 

At a March 2010 audiology examination for VA purposes, it was reported that the Veteran had hearing loss that began during the military. It was stated that he used (ear) protection at his post-service occupation of 28 years and for recreational hunting. The Veteran reported no use of hearing protection in the military when he was exposed to the noise of explosions, mortars, artillery fire, helicopter engines, and rifle, cannon, and machine gun fire during combat. The audiologist reported reviewing pertinent STRs. The examiner then stated that the Veteran had moderately severe sloping to severe high frequency sensorineural hearing loss in the left ear, consistent with noise-induced hearing loss. The examiner then opined that based on the (audiometric) results, evidence in the claims file that was reviewed, the Veteran's hearing loss for his left ear is at least as likely as not aggravated by noise exposure incurred during active duty. 


Analysis

The Veteran's enlistment and service physical examination records report a history of ear problems and hearing loss since childhood, and enlistment audiometric testing show left ear hearing loss, 45 decibels at 4000 Hertz, which is hearing disability for VA purposes. See 38 C.F.R. § 3.385. The Veteran's service audiometric examination records noted the Veteran's history of hearing loss, but show hearing levels within normal limits, including at discharge. 

The Veteran's lay testimony seems to indicate that his left ear hearing loss began during service. However, at this point, considering the Veteran's enlistment and service records along with post-service data, and the pertinent conclusion on aggravation made by the VA sponsored audiologist in March 2010, and resolving any reasonable doubt, the overall findings indicate that the presumption of soundness when entering service does not apply as left ear hearing loss was noted at service entrance. See Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (indicating the mere notation of the condition in question during the enlistment or entrance examination is sufficient to rebut the presumption of soundness when entering service). 

In light of the conclusion that a preexisting left ear hearing loss is shown, it is presumed to have been aggravated in the absence of a specific finding that the increase was due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). In the instant case, notwithstanding evidence of those normal left ear audiometric findings, his service MOS was as a helicopter repairman indicative of service noise exposure, and there is at least an indication from the STRs of left ear hearing loss. As well a VA examiner in March 2010, opined after reviewing the record, that there was aggravation of left ear hearing loss in service. So here, left ear hearing loss aggravation has been clinically documented, and there is no finding of an increase due to natural progression. The Board must base decisions on the evidence as a whole. Further, VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the preexisting left ear hearing loss was aggravated during his active service. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER


Service connection for left ear hearing loss is granted. 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


